 

EXHIBIT 10.1

 

MAA 2013 LONG TERM INCENTIVE PROGRAM  

 

The Mid-America Apartment Communities, Inc., or MAA, 2013 Long Term Incentive
Program, or Plan, covers three separate performance periods: the one year
performance period beginning on January 1, 2013 and ending on December 31, 2013,
the 2 year performance period beginning on January 1, 2012 and ending on
December 31, 2013 and the three year performance period beginning on January 1,
2011 and ending on December 31, 2013. Any awards earned under the Plan will be
issued in shares of restricted common stock of MAA based on MAA’s closing common
stock price on the first market day of 2013. All shares issued under the Plan
will be issued pursuant and subject to MAA’s 2004 Stock Plan, or the 2004 Plan.
The amount of awards earned will be based on a percentage of annual base salary.
The percentage of base salary earned will be split between three categories:
Absolute Total Shareholder Return, Relative Total Shareholder Return and
Service-Based Shares. Participants will have total award opportunities ranging
from 0% to 300% of salary.

 

Each category will operate as follows:

 

Absolute Total Shareholder Return, or Absolute TSR

 

The Absolute TSR category will be earned dependent on MAA TSR performance over
the performance periods reaching pre-defined levels. Absolute TSR must reach a
pre-defined minimum level over the performance period to earn any shares of
restricted stock.

 

Any restricted shares earned in the Absolute TSR category will be issued on
January 24, 2014 and will vest 25% on January 23, 2015, 25% on January 22, 2016,
25% on January 24, 2017 and 25% on January 24, 2018, dependent upon continued
employment in good standing through each vest date.

 

Relative Total Shareholder Return, or Relative TSR

 

The Relative TSR category will be earned dependent upon MAA TSR performance
being in excess of the NAREIT Apartment REIT Index performance during the
performance periods by pre-defined levels. Relative TSR must be in excess of the
NAREIT Apartment REIT Index by a pre-defined minimum level over the performance
periods to earn any shares of restricted stock.

 

Any restricted shares earned in the Relative TSR category will be issued on
January 24, 2014 and will vest 25% on January 23, 2015, 25% on January 22, 2016,
25% on January 24, 2017 and 25% on January 24, 2018, dependent upon continued
employment in good standing through each vest date.

 

TSR Calculations

 

For purposes of this Plan, all TSR performance will be calculated as the change
in closing common stock price plus dividends on an annualized basis. The MAA TSR
will be calculated using the closing stock prices on the first market day of
each performance period and the average closing share price for the month of
December, 2013. Should the NAREIT Apartment REIT index be unavailable for any
reason, the SNL U.S. REIT Multifamily index will be used in its place.

 

Service Based Shares

 

Shares awarded through the Service Based Share category will be issued on
January 24, 2014 contingent upon certain length of service and performance
assessment requirements and will vest 25% on January 23, 2015, 25% on January
22, 2016, 25% on January 24, 2017 and 25% on January 24, 2018, dependent upon
continued employment in good standing through each vest date.

 

 

 

 

Dividends

 

Participants will be eligible to receive dividends on issued shares of
restricted stock during any and all applicable vesting periods.

 

Termination of Employment

 

Neither the adoption of the Plan nor the granting of any award under the Plan
shall confer upon any employee of MAA any right to continued employment with
MAA, nor shall it interfere in any way with the right, if any, of MAA to
terminate the employment of any employee at any time for any reason.

 

For purposes of the Plan, the following terms shall have the meanings ascribed
to such terms in the 2004 Plan:

 

·Cause

·Change in Control

·Disability

·Retirement

 

In the event that a Participant voluntarily terminates his or her employment
with MAA (other than as a result of Retirement) or such employee’s employment is
terminated by MAA with Cause, all issued and vested shares will be retained by
the Participant, any issued but unvested shares shall be immediately forfeited
and rights to any earned but unissued shares shall be immediately forfeited.

 

If a Participant’s employment with MAA is terminated as a result of death,
Disability, Retirement, or without Cause, all issued and vested shares will be
retained by the Participant, all issued and unvested shares will immediately
vest upon the occurrence of such termination and all earned but unissued shares
will issue in accordance with the Plan and immediately vest upon such issuance
date.

 

All issued but unvested shares shall automatically vest upon a Change in
Control.

 

Equity Restructurings

 

In the event of an equity restructuring as defined by Financial Accounting
Standards Board Accounting Standards Codification Topic 718, Stock Compensation,
the Compensation Committee of the Board of Directors shall in an equitable and
proportionate manner (and, as applicable, in such equitable and proportionate
manner as is consistent with Sections 422 and 409A of the Internal Revenue Code
of 1986, as amended, and the regulations thereunder) either: (i) adjust any or
all of (1) the aggregate number of shares or other securities of MAA (or number
and kind of other securities or property) with respect to which awards may be
granted under the 2013 Long Term Incentive Program; and (2) the number of shares
or other securities of MAA (or number and kind of other securities or property)
subject to outstanding awards under the 2013 Long Term Incentive Program,
provided that the number of shares subject to any award shall always be a whole
number; (ii) provide for an equivalent award based on the market fair value of
the shares or other securities of MAA in respect of securities of the surviving
entity of any merger, consolidation or other transaction or event having a
similar effect; or (iii) make provision for a cash payment equal to the market
fair value of the shares or other securities of MAA to the holder of an
outstanding award.

 

 

 

